                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

 TONI WIGGINS,
                                                         Civil Action No. 4:20-cv-00015-D
                    Plaintiff,

        vs.
                                                        CONSENT PROTECTIVE ORDER
 SPEEDWAY LLC,

                    Defendant.



       It is hereby ORDERED by the Court that the following restrictions and procedures shall

apply to certain information, documents, and excerpts from documents supplied by the parties to

each other in response to discovery requests:

       1.      Counsel for any party may designate any document or information contained in a

document as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated by a party as

confidential will be labeled “CONFIDENTIAL”. “Confidential” information or documents may

be referred to collectively as “confidential information.”

       2.      Unless otherwise ordered by the Court, or otherwise provided for herein, the

confidential information disclosed will be held and used by the person receiving such information

solely for use in connection with the above-captioned action.

       3.      Documents shall be designated CONFIDENTIAL prior to, or contemporaneously

with, the production or disclosure of the documents. Inadvertent or unintentional production of

documents without prior designation as confidential shall not be deemed a waiver, in whole or in

part, of the right to designate documents as confidential as otherwise allowed by this Order.
         4.    In the event a party challenges another party’s confidential designation, counsel

shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may thereafter seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that confidential information disclosed in this case is relevant

or admissible. Each party specifically reserves the right to object to the use or admissibility of all

confidential information disclosed, in accordance with applicable law.

         5.    Information or documents designated as “Confidential” shall not be used or

disclosed by the parties or counsel for any purposes whatsoever other than preparing for and

conducting the litigation in this Action. Confidential information or documents shall not be

disclosed to any person, except:

               a.      The requesting party and counsel;

               b.      Employees of such counsel assigned to and necessary to assist in the

                       litigation;

               c.      Consultants or experts to the extent deemed necessary by counsel;

               d.      Any person from whom testimony is taken or is to be taken, except that such

                       a person may only be shown confidential information during and in

                       preparation for his/her testimony and may not retain the confidential

                       information; and

               e.      The Court or the jury at trial or as exhibits to motions.

         6.    Prior to disclosing or displaying the confidential information to any person, counsel

shall:

               a.      Inform the person of the confidential nature of the information or

                       documents; and
               b.      Inform the person that this Court has enjoined the use of the information or

                       documents by him/her for any purpose other than this litigation and has

                       enjoined the disclosure of that information or documents to any other

                       person.

       7.      For the purpose of Paragraphs 5(d) and (e), it is understood by the parties that any

documents which become part of an official judicial proceeding or which are filed with the Court

are public documents, and that such documents can and will be sealed by the Court only upon

motion and in accordance with applicable law. This Protective Order does not provide for the

automatic sealing of such documents.

       8.      Procedure for filing under seal: Before filing any information that has been

designated "CONFIDENTIAL INFORMATION" with the Court, or any pleadings, motions or

other papers that disclose any such information, counsel shall confer with counsel for the party

that produced the information so designated about how it should be filed. If the party that produced

the information so designated desires that the materials be filed under seal, then the filing party

shall file the materials in accordance with Local Civil Rule 79.2, EDNC, with notice served upon

the producing party. The filing of the materials under seal shall not be binding on the Court,

however. Within 10 days of service of such notice, the party desiring that the materials be

maintained under seal shall file with the Court a Motion to Seal and supporting memorandum of

law specifying the interests which would be served by restricting public access to the information.

The party that initially filed the materials need not file any such Motion to Seal or otherwise defend

another party's desire that the materials remain sealed. The Court will grant the Motion to Seal

only after providing adequate notice to the public and opportunity for interested parties to object,

after carefully weighing the interests advanced by the movant and those interests favoring public
access to judicial documents and records, and upon finding that the interests advanced by the

movant override any common law or constitutional right of public access which may attach to the

information. Documents submitted under seal in accordance with this paragraph will remain under

seal pending the Court's ruling. If the party desiring that the information be maintained under seal

does not timely file a Motion to Seal, then the materials will be deemed unsealed, without need for

order of the Court.The entry of this Consent Protective Order does not alter, waive, modify, or

abridge any right, privilege, or protection otherwise available to any party or third party with

respect to discovery matters, including, but not limited to, any party’s or third party’s right to assert

the attorney-client privilege, work product doctrine, or other privileges with respect to Discovery

Materials or any party’s or third party’s right to contest such assertion.

        9.      Any inadvertent disclosure of Discovery Materials protected by the attorney-client

privilege or the work product doctrine will not be deemed a waiver of such privilege. Upon request

from the producing party, a non-producing party shall return all copies of any inadvertently

disclosed privileged materials. The return of any inadvertently disclosed privileged materials shall

not prejudice the rights of any party or third party to contest an assertion of the attorney-client

privilege, work product doctrine, or other privileges with the Court.

        10.     At the conclusion of litigation, the confidential information and any copies thereof

shall be promptly (and in no event later than thirty (30) days after entry of a final judgment no

longer subject to further appeal) returned to the producing party, if so requested by the producing

party. Either party may stipulate to destruction in lieu of return.

        11.     The foregoing is entirely without prejudice to the right of any party to apply to the

Court for any further Protective Order relating to confidential information; or to object to the
production of documents or information; or to apply to the Court for an order compelling

production of documents or information; or for modification of this Order.

       12.     This Order shall take effect and be binding upon the undersigned counsel and

their respective clients upon execution.


       March
Dated: SO    9, 2020 this _____ day of _________________, 2020.
          ORDERED,

                                            ______________________________________
                                            Robert T. Numbers, II
                                            United States Magistrate Judge

                                                    _____________________________

                                                                   JUDGE



CONSENTED AND RESPECTFULLY
SUBMITTED ON March 5, 2020

BY:

/s/ Nancy P. Quinn                                /s/ Jill A. Evert
Nancy P. Quinn No. 16799                          Jill A. Evert, Bar No. 55309
npquinn@triadbiz.rr.com                           jevert@littler.com
315 Spring Garden Street, Suite 1D                LITTLER MENDELSON, P.C.
Greensboro, NC 27401                              110 East Court Street, Suite 210
Tel: 336-272-9072                                 Greenville, SC 29601
                                                  Telephone:        864.775.3193
Attorney for Plaintiff                            Facsimile:        864.752.1065

                                                  Attorneys for Defendant
